reported below: 309 Mich App 579. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate those parts of the Court of Appeals judgment stating that the same transaction test for compulsory joinder and res judicata is “if the same facts or evidence are essential to the maintenance of the two actions” and whether the two claims “concern identical evidence or essential facts.” The proper test is “ Vhether the facts are related in time, space, origin or motivation, [and] whether they form a convenient trial unit ....’” Adair v Michigan, 470 Mich 105, 125 (2004), quoting 46 Am Jur 2d, Judgments § 533, p 801. When the same transaction test is properly applied to this case, the result reached by the Court of Appeals is correct. In all other respects, leave to appeal is denied, because we are not persuaded that the question presented should be reviewed by this Court.
Bernstein, J., did not participate due to a familial relationship with one of the named guarantors in this case.